EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Joseph Arand on 07/20/2022.

The application has been amended as follows: 

Please cancel claims 20, 22, and 24.

Claims 1, 4-7, 10-13, 16-19, 21, 23, 25, 26, and 29-32, now renumbered as claims 1-21, are allowed.

Claim 1. (Currently Amended) A terminal for use with a communication network hosted by a company, the terminal comprising: 
	a memory located on the terminal, the memory comprising a database with locale data and different locale data pre-stored on the database prior to deployment of the terminal to a particular location, the pre-stored locale data and the pre-stored different locale data associated with static locale-independent web page core data containing information about the company hosting the communication network or a company deploying the terminal, and the pre-stored locale data comprising web page content associated with the static locale-independent web page core data in a language specific to the particular location, and
a server located on the terminal, the server configured to  request, in response to receiving a request for a web page from a browser of a user device separate from the terminal, the static locale-independent web page core data , store the static locale-independent web page core data in a cache for retrieval in response to subsequent requests for the web page, and bind the pre-stored locale data with the static locale-independent web page core data 


the server being further configured to transmit the created web page data to [[a]] the browser of [[a]] the user device for display, receive a request from the browser to change a language of the created web page data to a language of the pre-stored different locale data, bind the pre-stored different locale data to the static locale-independent web page core data to create modified web page data, and provide the modified web page data to the browser static locale-independent web page core data and without interrupting another function currently being executed in the static locale-independent web page core data.Claim 4. (Currently Amended) The terminal according to claim 1, further comprising 
a transceiver, configured to receive the static locale-independent web page core data from the communication network and provide the static locale-independent web page core data to the server.Claim 5. (Currently Amended) The terminal according to claim 1, wherein 
the server is further configured to store the static locale-independent web page core data in [[a]] the cache upon receiving an initial request for the web page, and to retrieve the static locale-independent web page core data from the cache upon receiving a subsequent request for the web page.Claim 6. (Currently Amended) The terminal according to claim 1, wherein 
the server is configured to bind the pre-stored different locale data with the static locale-independent web page core data by replacing the pre-stored locale data with the pre-stored different locale data to create the modified web page data while the static locale-independent web page core data is generating an active web page.Claim 7. (Currently Amended) A method for modifying a web page, comprising: 


pre-storing a database including located on a terminal prior to deployment of the terminal to a particular location, the pre-stored locale data and the pre-stored different locale data associated with static locale-independent web page core data a company hosting a communication network or a company deploying the terminal, the pre-stored locale data comprising web page content associated with the static locale-independent web page core data in a language specific to the particular location; 
controlling a server located on the terminal to request, in response to receiving a request for the web page from a browser of a user device separate from the terminal, the static locale-independent web page core data from the communication network, store the static locale-independent web page core data in a cache for retrieval in response to subsequent requests for the web page, and bind the pre-stored locale data with the static locale-independent web page core data to create web page data 
controlling the server to transmit the created web page data to [[a]] the browser of [[a]] the user device for display, receive a request from the browser for changing a language of the created web page data to a language of the pre-stored different locale data, bind the pre-stored different locale data to the static locale-independent web page core data to create modified web page data, and provide the modified web page data to the browser static locale-independent web page core data and without interrupting another function currently being executed in the static locale-independent web page core data.Claim 10. (Currently Amended) The method according to claim 7, further comprising 
receiving the static locale-independent web page core data at the terminal from the communication network; and 
providing the static locale-independent web page core data to the server.Claim 11. (Currently Amended) The method according to claim 7, further comprising 
controlling the server to store the static locale-independent web page core data in [[a]] the cache upon receiving an initial request for the web page represented by the static locale-independent web page core data; and 
controlling the server to retrieve the static locale-independent web page core data from the cache upon receiving a subsequent request for the web page.Claim 12. (Currently Amended) The method according to claim 7, wherein 
the controlling the server to bind the pre-stored different locale data with the static locale-independent web page core data includes replacing the pre-stored locale data with the pre-stored different locale data to create the modified web page data while the static locale-independent web page core data is generating an active web page.Claim 13. (Currently Amended) A non-transitory computer readable medium of instructions for controlling a server, which is disposed at a terminal for use in a communication network hosted by a company, to perform the following operations: 


retrieve pre-stored locale data and pre-stored different locale data from a database stored in a memory located on the terminal, the pre-stored locale data and the pre-stored different locale data pre-stored on the database prior to deployment of the terminal to a particular location, the pre-stored locale data and the pre-stored different locale data associated with static locale-independent web page core data containing information about the company hosting the communication network or a company deploying the terminal, and the pre-stored locale data comprising web page content associated with the static locale-independent web page core data in a language specific to the particular location, 

control the server located on the terminal to request, in response to receiving a request for a web page from a browser of a user device separate from the terminal, the static locale-independent web page core data from the communication network, store the static locale-independent web page core data in a cache for retrieval in response to subsequent requests for the web page, and bind the pre-stored locale data with the static locale-independent web page core data to create web page data, and
control the server to transmit the created web page data to [[a]] the browser of [[a]] the user device for display, receive a request from the browser to change a language of the created web page data to a language of the pre-stored different locale data, bind the pre-stored different locale data to the static locale-independent web page core data to create modified web page data, and provide the modified web page data to the browser static locale-independent web page core data and without interrupting another function currently being executed in the static locale-independent web page core data.Claim 16. (Currently Amended) The non-transitory computer readable medium of instructions according to claim 13, which further controls a receiver at the terminal to receive the static locale-independent web page core data from the communication network, and provide the static locale-independent web page core data to the server.Claim 17. (Currently Amended) The non-transitory computer readable medium of instructions according to claim 13, which further controls the server to store the static locale-independent web page core data in [[a]] the cache upon receiving an initial request for the web page represented by the static locale-independent web page core data, and further controls the server to retrieve the static locale-independent web page core data from the cache upon receiving a subsequent request for the web page.Claim 18. (Currently Amended) The non-transitory computer readable medium of instructions according to claim 13, which further controls the server to bind the pre-stored different locale data with the static locale-independent web page core data by replacing the pre-stored locale data with the pre-stored different locale data to create the modified web page data while the static locale-independent web page core data is generating an active web page.Claim 19. (Currently Amended) The terminal according to claim 1, wherein 
the server provides the modified web page data to the browser without interrupting any functionality of the static locale-independent web page core data.Claim 21. (Currently Amended) The method according to claim 7, wherein 
controlling the server to provide the modified web page data to the browser includes providing the modified web page data without interrupting any functionality of the static locale-independent web page core data.Claim 23. (Currently Amended) The non-transitory computer readable medium of instructions according to claim 13, wherein 
the non-transitory computer readable medium of instructions provides the modified web page data to the browser without interrupting any functionality of the static locale-independent web page core data.Claim 25. (Currently Amended) The terminal according to claim 1, wherein 
the server is configured to retrieve the pre-stored different locale data from the memory to provide the modified web page data to the browser in response to the request from the browser to change created web page data to the of the pre-stored different locale data.Claim 26. (Currently Amended) The method according to claim 7, including 
controlling the server to retrieve the pre-stored different locale data from the memory to provide the modified web page data to the browser in response to the request from the browser for changing the language of the created web page data to the of the pre-stored different locale data.Claim 29. (Currently Amended) The terminal according to claim 1, wherein 
the modified web page data is binded to the static locale-independent web page core data in the browser in response to the request from the browser to change of the created web page data to the language of the pre-stored different locale data 
the static locale-independent core data contains information about the company hosting the communication network.Claim 31. (Currently Amended) The terminal according to claim 1, wherein 
the static local-independent core data contains customer service information.Claim 32. (Currently Amended) The terminal according to claim 1, wherein 
the static locale-independent core data contains information pertaining to the terminal the server.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	
The closest prior art does not explicitly disclose a terminal in a communication network with a database pre-stored with locale data and different locale data associated with static locale-independent web page core data prior to deployment to a particular location, the static web page core data containing information about a company hosting the communication network or deploying the terminal and the locale data comprising web content in a language specific to the particular location, a server on the terminal configured to request from the communication network the static data in response to a request for a web page from a user device browser, store the static web page core data in a cache for subsequent retrieval, bind the locale data with the static web page core to create web page data, provide the created web page data to the user device browser for display, receive a request from the browser to change a language of the web page data to a language of the different locale data, bind the different locale data to the static web page core data to create modified web page data, and provide the modified web page data to the browser without refreshing or interrupting another function currently being executed in the static web page core data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Travieso et al.		US 7,580,960 – translation server providing secondary language components of a base web site.

Dillard et al.			US 9,658,998 – providing language templates for use by a browser to translate neutral webpage content to different languages.

Schroeder et al.		US 2005/0021862 – serving dynamic content on a web page.

Gibson et al.			US 2010/0131366 – providing location-based information to a client.

Kent et al.			US 2011/0172987 – automatically linking translations of terms stored in a database with selected base-language terms of a web page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451